DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 11/16/2020, claims 1 – 5, 7 – 14, and 17 – 20 are pending for examination. This action is non-final.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
Response to Amendment
Acknowledgement is made claims 1 – 3, 5, 7, 8, 10 – 12, 14, and 19 are amended and pending examination.
Acknowledgement is made claims 6, 15, and 16 are presently cancelled and not pending examination.
Response to Arguments
Applicant’s arguments, found on pages 11 – 12 of Remarks dated 11/16/2020, wherein Applicant alleges the prior art fails to teach the claimed invention as amended have been fully considered and found persuasive. The independent claims have been amended to recite, in part, “prior to lapse of a predefined first time period including a plurality of predefined second time periods, and upon lapse of each second time period within the first time period: aggregate… generate… and send the subscribed state information…”, which is not taught or suggested by the prior art of record. However, based upon further consideration of the claims as a whole, a new rejection is contained herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 5, 10 – 14, and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Groves et al. (US 2013/0159512 A1), hereinafter “Groves”, in view of Bansod et al. (US 7,617,314 B1), hereinafter “Bansod”, and further in view of Bhat et al. (US 6,097,399 A), hereinafter “Bhat”.
Regarding claim 1, Groves teaches a system for monitoring state information, comprising: 
one or more processors configured to:
receive state information from an agent executing on a computing system, the state information regarding a component of the computing system (collector 114 collects application performance information from the components of the system, the applications executing on a plurality of devices (Groves Paragraph [0029]) monitoring instrumentation of applications performs by agents 122 (Groves Paragraph [0033])); and 
prior to lapse of a predefined first time period including a plurality of predefined second time periods (dashboard displays data in at least one graph having a time window 202 (Groves Paragraph [0023]) time window 202 comprises time intervals 204 (Groves Fig. 2)): 
collecting metrics at their normal rate for each graph until reaching the end of the future time buffer 206 (Groves Paragraphs [0048 – 0049]) updates to the graph occur at each interval (Groves Paragraph [0040]));
wherein upon lapse of the first time period, the one or more processors are configured to stop aggregating state information for the first time period and begin aggregating state information for a predefined third time period including a plurality of predefined fourth time periods (when the current live time matches the end of the future time buffer 206, the time window 202 is shifted forward the amount of the time window (therefore the graph is moved from the first time window to the second time window) (Groves Paragraphs [0038 – 0039]) shifting of the time window upon the end of the future time buffer to collect data for the subsequent time window and buffer (Groves Paragraphs [0059 – 0060] Fig. 4C and 4D)). 
Groves fails to teach generating subscribed state information from the aggregated state information, the subscribed state information being a subset of the aggregated state information selected using instruction of a client and sending the subscribed state information to the client. Grove further fails to teach aggregating state information and sending state information upon lapse of each second time period within the first time period.
However, in analogous art, Bansod teaches generating subscribed state information from aggregated state information, the subscribed state information being a subset of the aggregated state information selected using instruction of a client (HyperLock features available to a user allow for aggregation of a desired subset of the traffic data to be displayed on the user interface (Bansod Col. 11 Line 64 – Col 12 Line 12)) and sending the subscribed state information to the client (updating the display based on the features (Bansod Col. 12 Lines 4 – 12)).
Bansod related to allowing a user to curate and adjust the graphical display and apply them to the teachings of Groves for the purpose of granting the user more control over displayed data. One would be motivated as such as allowing the user to adjust the traffic data to a display allows for quick updating and desired information to be displayed at real-time for a user (Bansod Col. 11 Line 64 – Col. 12 Line 12).
Groves and Bansod fail to teach aggregating state information and sending state information upon lapse of each second time period within the first time period.
However, in analogous art, Bhat teaches aggregating state information and sending state information upon lapse of each second time period within the first time period (monitoring systems which comprise streams of data including system state indications, wherein the data streams are sent to an aggregation device 3 (Bhat Col. 5 Lines 11 – 42) wherein the data may be received within the start and end time for a particular interval of a plurality of intervals (Bhat Col. 5 Lines 27 – 50) aggregating data items received from the one or more data streams that fall within an aggregation interval (Bhat Col. 7 Lines 27 – 33)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Bhat related to aggregating data and displaying data and defined update intervals and apply them to the teachings of Groves and Bansod for the purpose of displaying data in near real-time even though data is received asynchronously. One would be motivated as such as resulting aggregated data is displayed at the end of each display update interval allowing each data point to be preserved and allowing display of the data to keep up with or exceed the rate of data acquisition (Bhat Col. 2 Lines 24 – 33).

Regarding claim 2, Groves, Bansod, and Bhat teach the system of claim 1, wherein the one or more processors are further configured to:
associate the state information received within the first time period with the first time period using a start time and an end time of the state information received from the agent (based upon a timestamp associated with a received data item determining which time interval the data item is aggregated within (Bhat Col. 5 Lines 27 – 50) inherits motivation to combine from respective parent claim.).

Regarding claim 3, Groves, Bansod, and Bhat teach the system of claim 2, wherein the one or more processors are further configured to: 
determine a display time associated with the aggregated state information based on a time associated with the first time period (a display update interval and an data aggregation interval may be set to the same value for real-time data (Bhat Col. 8 Lines 47 – 67)); and
send the display time to the client (updating the display based upon the update interval (Bhat Col. 8 Line 47 – Col. 9 Line 9) inherits motivation to combine from respective parent claims.).  

Regarding claim 4, Groves, Bansod, and Bhat teach the system of claim 3, wherein the client updates a user interface to include display of the subscribed state information including an aggregate metric or aggregate event data associated with the computing system in connection with the display updating a graph rendered on a graphical user interface with the aggregated data (Groves Paragraph [0018] and [0040]) wherein the information is filtered by the client to be a subset of the aggregated data (Bansod Col. 11 Line 64 – Col. 12 Line 12) inherits motivation to combine from respective parent claims.).  

Regarding claim 5, Groves, Bansod, and Bhat teach the system of claim 1, wherein the one or more processors are further configured to, prior to lapse of the predefined third time period and upon lapse of each fourth time period within the third time period: 
aggregate second state information from the agent received within the second time period so far (wherein the data may be received within the start and end time for a particular interval of a plurality of intervals (Bhat Col. 5 Lines 27 – 50) aggregating data items received from the one or more data streams that fall within an aggregation interval (Bhat Col. 7 Lines 27 – 33)); and 
send at least a portion of the second state information to the client (displaying the updated dashboard, wherein the graph may be shifted from a previous interval to the next interval (Groves Paragraphs [0040] and [0048]) inherits motivation to combine from respective parent claims.). 

Regarding claim 10, Groves teaches a method comprising, by a monitoring system: 
receiving state information from an agent executing on a computing system, the state information regarding a component of the computing system (collector 114 collects application performance information from the components of the system, the applications executing on a plurality of devices (Groves Paragraph [0029]) monitoring instrumentation of applications performs by agents 122 (Groves Paragraph [0033])); and 
prior to lapse of a predefined first time period including a plurality of predefined second time periods (dashboard displays data in at least one graph having a time window 202 (Groves Paragraph [0023]) time window 202 comprises time intervals 204 (Groves Fig. 2)): 
aggregate state information received within the first time period so far (collecting metrics at their normal rate for each graph until reaching the end of the future time buffer 206 (Groves Paragraphs [0048 – 0049]) updates to the graph occur at each interval (Groves Paragraph [0040]));
wherein upon lapse of the first time period, the one or more processors are configured to stop aggregating state information for the first time period and begin aggregating state information for a predefined third time period including a plurality of predefined fourth time periods (when the current live time matches the end of the future time buffer 206, the time window 202 is shifted forward the amount of the time window (therefore the graph is moved from the first time window to the second time window) (Groves Paragraphs [0038 – 0039]) shifting of the time window upon the end of the future time buffer to collect data for the subsequent time window and buffer (Groves Paragraphs [0059 – 0060] Fig. 4C and 4D)). 
Groves fails to teach generating subscribed state information from the aggregated state information, the subscribed state information being a subset of the aggregated state information selected using instruction of a client and sending the subscribed state information to the client. Grove further fails to teach aggregating state information and sending state information upon lapse of each second time period within the first time period.
Bansod teaches generating subscribed state information from aggregated state information, the subscribed state information being a subset of the aggregated state information selected using instruction of a client (HyperLock features available to a user allow for aggregation of a desired subset of the traffic data to be displayed on the user interface (Bansod Col. 11 Line 64 – Col 12 Line 12)) and sending the subscribed state information to the client (updating the display based on the features (Bansod Col. 12 Lines 4 – 12)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Bansod related to allowing a user to curate and adjust the graphical display and apply them to the teachings of Groves for the purpose of granting the user more control over displayed data. One would be motivated as such as allowing the user to adjust the traffic data to a display allows for quick updating and desired information to be displayed at real-time for a user (Bansod Col. 11 Line 64 – Col. 12 Line 12).
Groves and Bansod fail to teach aggregating state information and sending state information upon lapse of each second time period within the first time period.
However, in analogous art, Bhat teaches aggregating state information and sending state information upon lapse of each second time period within the first time period (monitoring systems which comprise streams of data including system state indications, wherein the data streams are sent to an aggregation device 3 (Bhat Col. 5 Lines 11 – 42) wherein the data may be received within the start and end time for a particular interval of a plurality of intervals (Bhat Col. 5 Lines 27 – 50) aggregating data items received from the one or more data streams that fall within an aggregation interval (Bhat Col. 7 Lines 27 – 33)).
Bhat related to aggregating data and displaying data and defined update intervals and apply them to the teachings of Groves and Bansod for the purpose of displaying data in near real-time even though data is received asynchronously. One would be motivated as such as resulting aggregated data is displayed at the end of each display update interval allowing each data point to be preserved and allowing display of the data to keep up with or exceed the rate of data acquisition (Bhat Col. 2 Lines 24 – 33).

Regarding claim 11, Groves, Bansod, and Bhat teach the method of claim 10, further comprising, by the monitoring system: 
associating the state information received within the first time period with the first time period using a start time and an end time of the state information received from the agent (based upon a timestamp associated with a received data item determining which time interval the data item is aggregated within (Bhat Col. 5 Lines 27 – 50) inherits motivation to combine from respective parent claim.).  

Regarding claim 12, Groves, Bansod, and Bhat teach the method of claim 11, further comprising, by the monitoring system:
determining a display time associated with the aggregated state information based on a time associated with the first time period for the state information (a display update interval and an data aggregation interval may be set to the same value for real-time data (Bhat Col. 8 Lines 47 – 67)); and 
updating the display based upon the update interval (Bhat Col. 8 Line 47 – Col. 9 Line 9) inherits motivation to combine from respective parent claims.).  

Regarding claim 13, Groves, Bansod, and Bhat teach the method of claim 12, wherein the client updates a user interface to include display of the subscribed state information including an aggregate metric or aggregate event data associated with the computing system in connection with the display time (updating a graph rendered on a graphical user interface with the aggregated data (Groves Paragraph [0018] and [0040]) wherein the information is filtered by the client to be a subset of the aggregated data (Bansod Col. 11 Line 64 – Col. 12 Line 12) inherits motivation to combine from respective parent claims.).  

Regarding claim 14, Groves, Bansod, and Bhat teach the method of claim 10, further comprising, by the monitoring system, prior to lapse of the predefined third time period and upon lapse of each fourth time period within the third time period: 
aggregating second state information from the agent received within the second time period so far (wherein the data may be received within the start and end time for a particular interval of a plurality of intervals (Bhat Col. 5 Lines 27 – 50) aggregating data items received from the one or more data streams that fall within an aggregation interval (Bhat Col. 7 Lines 27 – 33)); and
send at least a portion of the second state information to the client (displaying the updated dashboard, wherein the graph may be shifted from a previous interval to the next interval (Groves Paragraphs [0040] and [0048]) inherits motivation to combine from respective parent claims.).  

Regarding claim 19, Groves teaches a non-transitory computer readable medium storing instructions that when executed by a processor configures the processor to: 
receive state information from an agent executing on a computing system, the state information regarding a component of the computing system (collector 114 collects application performance information from the components of the system, the applications executing on a plurality of devices (Groves Paragraph [0029]) monitoring instrumentation of applications performs by agents 122 (Groves Paragraph [0033])); and 
prior to lapse of a predefined first time period including a plurality of predefined second time periods (dashboard displays data in at least one graph having a time window 202 (Groves Paragraph [0023]) time window 202 comprises time intervals 204 (Groves Fig. 2)): 
aggregate state information received within the first time period so far (collecting metrics at their normal rate for each graph until reaching the end of the future time buffer 206 (Groves Paragraphs [0048 – 0049]) updates to the graph occur at each interval (Groves Paragraph [0040]));
wherein upon lapse of the first time period, the one or more processors are configured to stop aggregating state information for the first time period and begin aggregating state information for a predefined third time period including a plurality of predefined fourth time periods (when the current live time matches the end of the future time buffer 206, the time window 202 is shifted forward the amount of the time window (therefore the graph is moved from the first time window to the second time window) (Groves Paragraphs [0038 – 0039]) shifting of the time window upon the end of the future time buffer to collect data for the subsequent time window and buffer (Groves Paragraphs [0059 – 0060] Fig. 4C and 4D)). 
Groves fails to teach generating subscribed state information from the aggregated state information, the subscribed state information being a subset of the aggregated state information selected using instruction of a client and sending the subscribed state information to the client. Grove further fails to teach aggregating state information and sending state information upon lapse of each second time period within the first time period.
However, in analogous art, Bansod teaches generating subscribed state information from aggregated state information, the subscribed state information being a subset of the aggregated state information selected using instruction of a client (HyperLock features available to a user allow for aggregation of a desired subset of the traffic data to be displayed on the user interface (Bansod Col. 11 Line 64 – Col 12 Line 12)) and sending the subscribed state information to the client (updating the display based on the features (Bansod Col. 12 Lines 4 – 12)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Bansod related to allowing a user to curate and adjust the graphical display and apply them to the teachings of Groves for the purpose of granting the user more control over displayed data. One would be motivated as such as allowing the user to adjust the traffic data to a display allows for quick updating and desired information to be displayed at real-time for a user (Bansod Col. 11 Line 64 – Col. 12 Line 12).
Groves and Bansod fail to teach aggregating state information and sending state information upon lapse of each second time period within the first time period.
Bhat teaches aggregating state information and sending state information upon lapse of each second time period within the first time period (monitoring systems which comprise streams of data including system state indications, wherein the data streams are sent to an aggregation device 3 (Bhat Col. 5 Lines 11 – 42) wherein the data may be received within the start and end time for a particular interval of a plurality of intervals (Bhat Col. 5 Lines 27 – 50) aggregating data items received from the one or more data streams that fall within an aggregation interval (Bhat Col. 7 Lines 27 – 33)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Bhat related to aggregating data and displaying data and defined update intervals and apply them to the teachings of Groves and Bansod for the purpose of displaying data in near real-time even though data is received asynchronously. One would be motivated as such as resulting aggregated data is displayed at the end of each display update interval allowing each data point to be preserved and allowing display of the data to keep up with or exceed the rate of data acquisition (Bhat Col. 2 Lines 24 – 33).

Claims 7, 8, and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Groves in view of Bansod and Bhat and further in view of Miller et al. (US 2016/0224676 A1), hereinafter “Miller”.
Regarding claim 7, where Groves, Bansod, and Bhat teach the system of claim 1 and displaying aggregated state information (Groves Paragraph [0018]) and subscribed state information being a subset of the aggregated state information (Bansod Col. 11 Line 64 – Col 12 Line 12), Groves, Bansod, and Bhat fail to teach wherein the information includes a plurality of data values and the subset information includes a single data value.
However, in analogous art, Miller teaches wherein the information includes a plurality of data values and the subset information includes a single data value (displaying a summary graph to the user which can be filtered based upon user input, wherein the filtering filters data items to include a specific value (e.g., “rare value”, “uncommon value”) (Miller Paragraphs [0410 – 0411])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Miller related to filtering a graph based upon user selection and apply them to the teachings of Groves, Bansod, and Bhat for the purpose of allowing the user to customize the display. One would be motivated as such as this allows a user to only view specifically desired information by request.

Regarding claim 8, where Groves, Bansod, and Bhat teach the system of claim 1, displaying aggregated state information (Groves Paragraph [0018]) and subscribed state information being a subset of the aggregated state information (Bansod Col. 11 Line 64 – Col 12 Line 12), Groves, Bansod, and Bhat fail to teach the instructions indicating a request for the subset information, the subset information generated by filtering the information based on the instructions.
However, in analogous art, Miller teaches the instructions indicating a request for the subset information, the subset information generated by filtering the information based on the instructions (displaying a summary graph to the user which can be filtered based upon user input, wherein the filtering filters data items to include a specific value (e.g., “rare value”, “uncommon value”) (Miller Paragraphs [0410 – 0411])).  
Miller related to filtering a graph based upon user selection and apply them to the teachings of Groves, Bansod, and Bhat for the purpose of allowing the user to customize the display. One would be motivated as such as this allows a user to only view specifically desired information by request.

Regarding claim 17, where Groves, Bansod, and Bhat teach the method of claim 10, displaying aggregated state information (Groves Paragraph [0018]) and subscribed state information being a subset of the aggregated state information (Bansod Col. 11 Line 64 – Col 12 Line 12), Groves, Bansod, and Bhat fail to teach the instructions indicating a request for the subset information, the subset information generated by filtering the information based on the instructions.
However, in analogous art, Miller teaches the instructions, the instructions indicating data for presentation by the user interface, indicating a request for the subset information, the subset information generated by filtering the information based on the instructions (displaying a summary graph to the user which can be filtered based upon user input, wherein the filtering filters data items to include a specific value (e.g., “rare value”, “uncommon value”) (Miller Paragraphs [0410 – 0411])).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Miller related to filtering a graph based upon user selection and apply them to the teachings of Groves, Bansod, and Bhat for the purpose of allowing the user to customize the display. One would be motivated as such as this allows a user to only view specifically desired information by request.

Claims 9, 18, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Groves in view of Bansod and Bhat and further in view of Nord et al. (US 2014/0237049 A1), hereinafter “Nord”.
Regarding claim 9, where Groves, Bansod, and Bhat teach the system of claim 1, wherein the one or more processors are further configured to: receive a first request from the client to receive the subscribed state information (displaying the collected data on a user interface based upon user input queries which may split the data into subsets (Bansod Col. 11 Line 64 – Col. 12 Line 22)), in response to the first request, generate a subscription associated with the client for providing the subscribed state information to the client (executing the queries every standard update interval to maintain a real-time display of the traffic data (Bansod Col. 12 Lines 13 – 22)), receive a second request from a client to receive the subscribed state information (launching the display may comprised a default set of queries which are generated automatically for the standard display (Bansod Col. 13 Line 65 – Col. 14 Line 7)), and in response to the second request, determine whether the subscription associated with the client is active (indexes and queries may be saved in a customized view using “lock profiles” (Bansod Col. 14 Lines 7 – 32) inherits motivation to combine from respective parent claim.), Groves, Bansod, and Bhat fail to teach of a second client, in response to determining  that the subscription associated with the client is active, associate the subscription with the second client receive a third request from the client to cancel the subscription, and in response to the third request: cancel the subscription from the client, and maintain the subscription to provide the subscribed state information to the second client.  
However, in analogous art, Nord teaches of a second client (Nord Paragraph [0093]),
in response to determining that the subscription associated with the client is active, associate the subscription with the second client (a first user session may correspond to a first user and a second user session may correspond to a second user (Nord Paragraph [0093]) a user profile may correspond to a user session, wherein a profile contains customized configuration and applications (Nord Paragraphs [0096 – 0097]) associating the base user profile with the user session as the sessions are accessed (Nord Paragraph [0098]) server receives indication that the user session has been terminated (Nord Paragraph [0129])), receive a third request from the client to cancel the subscription (server receives indication that the user session has been terminated (Nord Paragraph [0129]) end time of a session is when a user logs off (Nord Paragraph [0100])), and in response to the third request: cancel the subscription from the client (terminating the session (Nord paragraph [0101])) and maintain the subscription to provide the subscribed state information to the second client (second and third user sessions may persist after the first user session has ended (Nord Paragraph [0101])).  
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Nord related to persisting user sessions with the same profile and apply them to the teachings of Groves, Bansod, and Bhat for the purpose of maintaining profile information across user sessions. One would be motivated as such as this to maintain changes in files made within a user profile and provides the need to mitigate profile inconsistencies that are simple and require a reduced amount of memory (Nord Paragraph [0005]). 
	
Regarding claim 18, where Groves, Bansod, and Bhat teach the method of claim 10, by the monitoring system, receiving a first request from the client to receive the subscribed state information (displaying the collected data on a user interface based upon user input queries which may split the data into subsets (Bansod Col. 11 Line 64 – Col. 12 Line 22)), in response to the first request, generating a subscription associated with the client for providing the subscribed state information to the client (executing the queries every standard update interval to maintain a real-time display of the traffic data (Bansod Col. 12 Lines 13 – 22)), receive a second request from a client to receive the subscribed state information (launching the display may comprised a default set of queries which are generated automatically for the standard display (Bansod Col. 13 Line 65 – Col. 14 Line 7)), and in response to the second request, determine whether the subscription associated with the client is active (indexes and queries may be saved in a customized view using “lock profiles” (Bansod Col. 14 Lines 7 – 32)), Groves, Bansod, and Bhat fail to teach of a second client, in response to determining  that the subscription associated with the client is active, associate the subscription with the second client receive a third request from the client to cancel the subscription, and in response to the third request: cancel the subscription from the client, and maintain the subscription to provide the subscribed state information to the second client.  
However, in analogous art, Nord teaches of a second client (Nord Paragraph [0093]),
in response to determining that the subscription associated with the client is active, associate the subscription with the second client (a first user session may correspond to a first user and a second user session may correspond to a second user (Nord Paragraph [0093]) a user profile may correspond to a user session, wherein a profile contains customized configuration and applications (Nord Paragraphs [0096 – 0097]) associating the base user profile with the user session as the sessions are accessed (Nord Paragraph [0098]) server receives indication that the user session has been terminated (Nord Paragraph [0129])), receive a third request from the client to cancel the subscription (server receives indication that the user session has been terminated (Nord Paragraph [0129]) end time of a session is when a user logs off (Nord Paragraph [0100])), and in response to the third request: cancel the subscription from the client (terminating the session (Nord paragraph [0101])) and maintain the subscription to provide the subscribed state information to the second client (second and third user sessions may persist after the first user session has ended (Nord Paragraph [0101])).  
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Nord related to persisting user sessions with the same Groves, Bansod, and Bhat for the purpose of maintaining profile information across user sessions. One would be motivated as such as this to maintain changes in files made within a user profile and provides the need to mitigate profile inconsistencies that are simple and require a reduced amount of memory (Nord Paragraph [0005]). 

Regarding claim 20, where Groves, Bansod, and Bhat teach the non-transitory computer readable medium of claim 19, wherein the one or more processors are further configured to: receive a first request from the client to receive the subscribed state information (displaying the collected data on a user interface based upon user input queries which may split the data into subsets (Bansod Col. 11 Line 64 – Col. 12 Line 22)), in response to the first request, generate a subscription associated with the client for providing the subscribed state information to the client (executing the queries every standard update interval to maintain a real-time display of the traffic data (Bansod Col. 12 Lines 13 – 22)), receive a second request from a client to receive the subscribed state information (launching the display may comprised a default set of queries which are generated automatically for the standard display (Bansod Col. 13 Line 65 – Col. 14 Line 7)), and in response to the second request, determine whether the subscription associated with the client is active (indexes and queries may be saved in a customized view using “lock profiles” (Bansod Col. 14 Lines 7 – 32)), Groves, Bansod, and Bhat fail to teach of a second client, in response to determining  that the subscription associated with the client is active, associate the subscription with the second client receive a third request from the client to cancel the subscription, and in response to the third request: cancel the subscription from the client, and maintain the subscription to provide the subscribed state information to the second client.  
However, in analogous art, Nord teaches of a second client (Nord Paragraph [0093]),
a first user session may correspond to a first user and a second user session may correspond to a second user (Nord Paragraph [0093]) a user profile may correspond to a user session, wherein a profile contains customized configuration and applications (Nord Paragraphs [0096 – 0097]) associating the base user profile with the user session as the sessions are accessed (Nord Paragraph [0098]) server receives indication that the user session has been terminated (Nord Paragraph [0129])), receive a third request from the client to cancel the subscription (server receives indication that the user session has been terminated (Nord Paragraph [0129]) end time of a session is when a user logs off (Nord Paragraph [0100])), and in response to the third request: cancel the subscription from the client (terminating the session (Nord paragraph [0101])) and maintain the subscription to provide the subscribed state information to the second client (second and third user sessions may persist after the first user session has ended (Nord Paragraph [0101])).  
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Nord related to persisting user sessions with the same profile and apply them to the teachings of Groves, Bansod, and Bhat for the purpose of maintaining profile information across user sessions. One would be motivated as such as this to maintain changes in files made within a user profile and provides the need to mitigate profile inconsistencies that are simple and require a reduced amount of memory (Nord Paragraph [0005]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (US 2016/0103757 A1) which teaches receiving data streams from multiple implementations of instrumented software in a plurality of systems and analyzing the received data streams for different time intervals and generating an aggregate value for each time interval.
Devitt (US 2010/0077077 A1) which teaches monitoring performance of a network comprising a plurality of devices and nodes in real-time, wherein the monitoring comprising collecting performance indicators and generating a graph displayable on a user interface of performance parameters and associated dependencies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.K.B/               Examiner, Art Unit 2459          

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459